Citation Nr: 1532046	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  14-00 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel






INTRODUCTION

The Veteran served on active duty from August 1982 to August 1985 and from April 2004 to March 2009.  He has additional unverified service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In June 2013, the RO issued a provisional rating decision addressing multiple other issues.  The Veteran subsequently requested that this decision be made final and in September 2013, the RO issued another decision.  

In May 2014, a VA Form 21-0958, Notice of Disagreement (NOD), was received.  A review of the Veterans Appeals Control and Locator System (VACOLS) shows that the RO accepted disagreement with the following issues: increased rating for PTSD with major depressive disorder, increased rating for lumbar spondylolysis, increased rating for left knee medial-lateral instability, increased rating for left knee residuals of torn meniscus, increased rating for left knee scars, service connection for a right knee condition, and entitlement to a total disability rating based on individual unemployability (TDIU).  As the issues have been recognized by the RO and are clearly pending in NOD status, the Board declines to remand the issues pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

In July 2010, the RO denied service connection for sleep apnea.  The Veteran disagreed with the decision and perfected this appeal.  

Information in the service treatment records shows that the Veteran reported difficulty breathing and feeling tired after sleeping post-deployment.  Records dated in November 2007 indicate that the Veteran had been significantly fatigued for the last 4-5 months.  He was told by a previous girlfriend that he snores.  The physician stated the fatigue was most likely secondary to sleep habits.  He further stated that given the Veteran's history of snoring, he would order a sleep study although he did not think that was necessarily the case.  It does not appear the sleep study was accomplished during the Veteran's period of active service. 

On VA general medical examination in September 2009, approximately 6 months after discharge, the Veteran reported sleep apnea.  He underwent a sleep study in October 2009 and impression was mild obstructive sleep apnea.  

The Veteran underwent a VA examination in October 2013.  The examiner provided a negative opinion on direct service connection and stated:

After review of the available records and current medical literature I was unable to find any clinical documentation of symptoms or syndromes related to sleep apnea.  There were no objective clinical testing while on active duty.

In support of his claim, the Veteran submitted a March 2014 statement from a private physician, Dr. H. S.  The physician noted that the Veteran was not diagnosed with obstructive sleep apnea until after service, but based on the research cited, he felt it was as likely as not that his service-connected PTSD and major depressive disorder "aided in the development of and permanently aggravates" his sleep apnea.  

On review, the Board finds the VA examination inadequate.  First, the examiner does not provide sufficient rationale for his negative opinion on direct service connection.  That is, although he discussed the Veteran's reported history, relevant records, and medical literature, the opinion appears to be based in large part on the absence of a sleep study during service.  As noted, the Veteran was supposed to be scheduled for a sleep study, but this was not accomplished until after service.  Further, there were complaints of both snoring and fatigue during service.  Second, the examiner did not provide an opinion on secondary service connection, to include aggravation.  

The Board has considered the private opinion, but does not find it sufficient in that it is not based on the appropriate standard.  Pursuant to regulation, disability which is proximately due to or the result of a service-connected disability shall be service connected.  38 C.F.R. § 3.310(a) (2014) (emphasis added).  Any increase in severity of a nonservice-connected disease that is proximately due to or the result of a service-connected disease will be service-connected.  However, VA will not concede that a nonservice-connected disease was aggravated by a service-connected disease unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  

Under these circumstances, the VA examination must be returned for clarification and additional opinion.  See 38 C.F.R. § 3.159(c)(4) (2014).  

Accordingly, the case is REMANDED for the following action:

1.  Return the October 2013 VA sleep apnea examination for addendum.  If the October 2013 VA examiner is not available, the requested information should be obtained from a similarly qualified examiner.  Additional examination is not needed unless requested by the examiner.  The electronic claims folder must be available for review.  

The examiner is requested to provide further opinion as to whether it is at least as likely as not that diagnosed sleep apnea is related to active service or events therein.  The examiner is advised that service connection may be established for disorders diagnosed after service and a negative opinion based on the absence of documented sleep study results during service is not sufficient.  

If the examiner determines that the Veteran's sleep apnea is not related to service, then he is requested to provide an opinion as to whether it is at least as likely as not proximately due to or the result of service-connected PTSD with major depressive disorder.  In making this determination, the examiner is requested to discuss the March 2014 statement from Dr. H. S. 

If the examiner determines that the Veteran's sleep apnea is not related to service or proximately caused by service-connected disability, then he is requested to provide an opinion as to whether it is at least as likely as not aggravated (permanently worsened) by service-connected PTSD with major depressive disorder.  If aggravation is found, the baseline level of disability prior to aggravation must be noted.  

A complete rationale must be provided for any opinion offered.  

2.  Upon completion of the requested development and any additional development deemed appropriate, readjudicate the issue of entitlement to service connection for sleep apnea.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


